Goodrich, P. J.:
. This appeal involves the construction of the last will of Joseph Wild, who died September 3, 1896, leaving a large estate consisting, entirely of personal property. The testator, after directing the payment of his debts, bequeathed to his wife a life estate, in certain-*226personal property, and then gave the residue of his property to his executors, in trust, to pay a number of annuities with which- we are not concerned, and also a number of specific legacies to various charitable, benevolent and religious institutions. The clauses which have direct reference to the question involved read as -follows :
“3rd. I give and bequeath to the-various societies, associations or corporations named below, for the general purposes or uses of said_ societies, associations or corporations, except as I shall in any case otherwise particularly indicate, the sums hereinafter specified, and I direct my said executors to pay the same out of my residuary estate, to wit: * * *
“ To the Long Island Baptist Association, the sum of Five thousand Dollars ($5,000). * * *
“ To the Orphanage founded or to be founded by the Long Island Baptist Association, under whatever name the samé may be organized or incorporated, the'sum of Ten thousand dollars ($10,000). * * *, And I direct that the said several legacies or bequests herein made shall be paid over to the respective treasurers or other financial officers' Of the said several societies, institutions or corporations, for the time being; and I do further direct that in case the name or names of any of the same should not be correctly given herein, that no legacy shall lapse or fail on that account, but that the amount thereof may be paid over to the.society, institution or corporation designated or intended so to be, notwithstanding any misnomer thereof. * * *
“ Ninth. In this my Will I have disposed of my estate among those of my kin with whom it has been my pleasure to share my income and also among such religious and charitable objects as it has been my pleasure from time to time to render assistance with my means and with a careful regard to all persons and institutions who might reasonably have claims upon me, and it is therefore my will and I direct that in case any legatee or beneficiary under this my Will ■shall contest the same, such person or persons so contesting shall receive pothing whatsoever under this Will, or out of my. estate, and the legacy or legacies herein named to them, are in each and every such case hereby revoked and annulled, and I hereby direct that this provision-shall apply not only to the person Or persons who shall, formally contest this Will, but also to. any and every other person who shall aid or abet such contest, or take any part therein.”
*227This action was brought for the construction of the will. One clause of the relief demanded in the complaint reads: “¿3rd. That if be determined whether the Long Island Baptist Association should receive the legacy of Ten thousand dollars ($10,000) to the Orphan-* age founded or to be founded by it, hereinabove referred to and set forth, or whether the said legacy fails and falls into the residuary estate.”
Issues having been formed by the service of answers on behalf of some of the parties in interest, the action was referred to a referee who made the report upon which a judgment was entered directing that the Long Island Baptist Association was entitled to receive the legacy in question, and directing the executors to pay said legacy to said association, in accordance with the terms of the will. The appeal is taken from this judgment.
The appellants’ counsel contends that, the bequest in the 3d paragraph, which reads: “ To the Orphanage founded or to be- founded by the Long Island Baptist Association, under whatever name the same may be organized or incorporated, the sum of Ten thousand dollars ($10,000),” is invalid.
There are certain elementary principles in the construction of wills, a statement of which will assist our conclusion. Some of them are so elementary as hardly to need citation of authority.
The basic rule is that the intention of the testator must be sought for and derived from the instrument itself, and carried out, provided it infringes no established rule of law.
In construing a difficult provision, reference may be had to other provisions of the will for the purpose of ascertaining the intention of the testator, and effect must be given, if possible, to all of its provisions, and no clause is to be rejected and no interest intended to 'be given is to be sacrificed on the ground of repugnancy, when it is possible to reconcile the provisions supposed to be in conflict. (Taggart v. Murray, 53 N. Y. 233.)
Where there are two possible constructions which may be given to a clause, that construction will be given which will sustain the intended devise rather than one that will defeat it. (Roe v. Vingut, 117 N. Y. 204.)
In Du Bois v. Ray (35 N. Y. 162, 167) the court said: “Applying the doctrine of these cases to the clause of the will now *228under consideration, it is plainly our duty to give such a construe-, tion to the particular language used in it (if the same can consist-, ently" be found to have a doubtful or a two-fold meaning) as will render the disposition made by the testator of his property effectual and consistent with his intention, rather than by following a literal reading of it, thwart his intentions, and render nugatory and void the limitation.”
In Crooke v. County of Kings (97 N. Y. 421, 434), Finch, J., said: “It is our duty to harmonize and retain, so far as possible,, all the provisions of the will; to reject no words of its maker except upon im perative necessity; and to seek for all of them some. force and operation.” A similar doctrine is announced in Parker v. Butler (76 Hun, 240).
In Weeks v. Cornwell (104 N. Y. 325), Earl, J., said (pp. 336, 337): “ So in the construction of written instruments, courts will scrutinize the language used, and however confused, uncertain and involved it may be, will give it that construction which has in its favor the balance of reasons and probabilities, and will act' upon that. The intent of a testator may sometimes ■ be missed, blit such is the infirmity of language and human judgment that such á result is sometimes unavoidable.” . -.
The court, however, is not confined, to the instrument itself, but may consider the circumstances which existed at the time of the making of the will, provided there are latent ambiguities in it, that is, ambiguities of such a character that the intent of the testator cannot be absolutely ascertained from the will itself. Mr. Jarman says: “Though it is (as we* have ;s,een) ,the will, itself ..(and not the intention, as elsewhere collected) • which ".constitutes the real and only subject to be expounded, yet, in performing this office, a court of construction is not bound to shut its eyes to the state of facts under which the will was made; on the contrary, an investigation of such facts often materially aids in elucidating the. scheme of disposition which occupied the mind of the testator. To this end, it is obviously essential that the judicial expositor should place himself as fully as possible in tlie situation of the person whose language he has to interpret; and.guided by the light thus thrown on the testamentary scheme, he may find himself justified in departing from a strict construction of the testator’s language; without allowing *229‘ conjectural interpretation to usurp the place of judicial exposition.’ ” (1 Jarm. Wills [6th ed.], 428.)
The Harvard Law Review, for November, 1898, contains an instructive reference to a recent case in Pennsylvania, tracing the growth of the principle which permits parol evidence to explain ambiguities in a will. The Supreme Court of that State (In re Root's Estate, 40 Atl. Rep. 818) was construing a will which gave “ unto my nephew, William Root, the legacy or sum of $1,000.” It appeared that the testator had a true nephew, William Root, and that his wife had a nephew of the same name. Evidence was offered to explain this will, and the Orphan’s Court admitted evidence of the surrounding circumstances and the declarations of the testator that the wife’s nephew was the person intended. The Supreme Court reversed the decision on the ground that where ■ one person exactly meets the description, parol evidence is not admissible to show that another person not exactly meeting the description was intended. In an exactly parallel case in England (Grant v. Grant, L. R. [5 C. P. 727), Lord Blackburn, speaking for the court, distinctly repudiated the doctrine of the Pennsylvania case; and a' similar result was reached in Patch v. White (117 U. S. 210), where the court recognized that in cases of latent ambiguities evidence is always admitted to show the condition of the testator’s family and estate, and the circumstances by which he was surrounded at the time of making his will. It was also held, in Finlay v. King's Lessee (3 Pet. 346, 377), Marshall, Oh. J., writing, that “the intent of the testator is the cardinal rule in the construction of wills; and if that intent can be clearly perceived, and is not contrary to some positive rule of law, it must prevail; although in giving effect to it some words should be rejected or so restrained in their application as materially to change the literal meaning of the particular sentence.”
With these principles in view, it is well to state the circumstances indicating the interest which the testator has expressed in the orphanage in question.. He was a prominent member of the Baptist church, and had been a messenger from the Greenwood Baptist Church, one of the beneficiaries named in the will, to several of the regular annual meetings of the Long Island Baptist Association, and especially to the one which was held in October, 1894, one month *230before the execution of his will. Some years before, a little girl had sent to the association five dollars as a contribution toward an orphanage, and this was put by itself, forming a fund to which, from time to. time, other moneys were ■ added, so that the fund at the time of the trial amounted to more than- two hundred dollars. The subject of an orphanage had been discussed at several annual meetings of the association, which the testator attended, and a standing committee on orphanage was appointed in 1893, of which two of the. executors named in the will, -Robert B. Hull and Charles H. Butcher, were members. This committee made a report upon the subject in 1894, and the subject was largely discussed at that meeting, to which, as already stated, the testator was a messenger. He had also conversed with his pastor, Dr. Hull, with regard to the orphanage, and Dr. Hull had recommended the orphanage to him as an object worthy of his beneficence. The project of building had not been taken up by the association, as it was then engaged in the erection of a building known as the “ Baptist Home,”, but there is evidence tending to show that the asspciation intended to establish an orphanage in connection with its other work. It was doubtless for this reason that' the testator used the words an “ Orphanage founded or to be founded by the Long Island Baptist Association,” for we may assume that the testator knew that the will would not take effect until his death, and, therefore, provided for the orphanage whether it should be founded before or after his death.
The testator became much interested in the subject and stated to' Dr; Hull that it had been his habit to contribute personally to such institutions, but that he felt that he had made a mistake and henceforth wished to do it through the regularly organized bodies; and with respect to the orphanage, that he wished to do it through the regularly organized incorporated body. He also spoke to Mr. Jones, another trustee of the association, expressing his interest in the orphanage and his desire to see it completed before his death, stating on one occasion that while he had made provision for the orphanage in his will, he would add more if the board would only begin the work of erecting a building. Force must be given to the fact that the testator, about the time of the execution of the will, had expressed his intention to contribute thereafter to such institutions through the regularly organized bodies, and we may well believe that *231the Long Island Baptist Association was one of the bodies which he had in mind in making this statement.
The evidence establishes beyond controversy that it was the desire of the testator to assist the enterprise of establishing an orphanage to be organized in connection with and through the Long Island Baptist Association, and to leave it a bequest; and that, in pursuance of that desire, he had executed a will containing a bequest of $10,000 to the orphanage to be founded by -the said association. I think that we may assume that this intention is shown by the language of. the will itself. If it were necessary, we might refer to the testator’s knowledge of the action of the association, in whose deliberations he had participated. Further emphasis is given to this conclusion by the fact that the testator, in the will which was executed shortly after the annual meeting, named three executors, one of whom was a member of the orphanage committee of the association, and that by a codicil made in March, 1896, he substituted in place of one of the executors named in the will, Mr. Dutcher, another member of such orphanage committee. These facts manifest an intimate and trusting relation with the members of the association, and particularly with those whose membership of the orphanage committee allied them closely with the project to which the testator made the bequest under consideration.
Assumingf hen, as we do, that it was the intention of the testator to leave a specific bequest of $10,000 to the orphanage in question, it is our duty to discover, if possible, a method of effectuating that intention. There is no corporation corresponding with the definition of the bequest, and hence the money would fall into the residuary estate unless we give force to other clauses of the will. One of them provides that the several bequests to charities “ shall be paid over to the respective treasurers or other financial officers of the said several societies, institutions dr corporations for the time being.” The treasurer of the Long Island Baptist Association is the custodian of the orphanage fund already referred to, and payment to him is in effect a payment to the financial officer having the orphanage fund in charge. I am impressed with the belief that the testator intended that if the orphanage was in existence at the time of his déath, under any name, its bequest should be paid over to it; and if it had no corporate existence that the bequest should be paid to *232the Long Island Baptist Association or its treasurer, and that he meant to provide, for either contingency, and that in any event the association should receive the bequest for the establishment ■ and maintenance of the orphanage, which he knew was one of the plans and purposes of the association.
In the well-considered opinion of Hr. Justice Scbiptube, at the Onondaga Special Term, in Allen v. Stevens (22 Misc. Rep. 158), he said (p. 172): “ The court may punctuate, and add, omit, or substitute words, in order to give effect to the actual intention appearing from the instrument as a whole, as by adding commas and relative pronouns, changing ‘and’ to ‘or,’ correcting plural into singular, transposing, inserting and omitting.” (Citing cases.)
“To alter the language of a testator is evidently a strong measure, and one which, in general, is to be justified only by a clear explanatory context. It often happens, however, that the misuse of some .word or phrase is so palpable on the face of the will,, as that no difficulty occurs in pronouncing the testator to have employed an expression which does not accurately convey his meaning. But this is not enough; it must be apparent, not only that he has used the wrong word or phrase, but also what is the right one, and if this be clear, the alteration of language is warranted by -the- established principles of construction.” (1 Jarm. Wills [6th ed.], 503, 504.)
Under this principle it is only needful to transpose some of the words of the will and add a word, to make it read : “ To the Long Island Baptist Association, for the Orphanage founded' or to be founded by it, under whatever name the same may be organized or incorporated, the sum of $10,000.” It does not seem to me that violence will be done to the will by such changes. Indeed it corresponds in effect with another provision of the will relative to the Greenwood Baptist Church, where the testator, after giving a bequest of $3,000 to that church, added another bequest, “ And to the said Greenwood Baptist Church, for the support and care of the poor belonging to the church, the sum of three thousand dollars ($3,000), which sum shall be paid over to or placed at the disposal of the deacons of the said church, for the purposes aforesaid.”
I am unable to distinguish this case from Lefevre v. Lefevre (59 N. Y. 434) where an opinion was delivered by Allen, . J. The court, per Eolgeb, J., expressly concurred in the opinion of Judge *233Allen upon- the proposition about to be stated, although it differed with him upon another proposition not involved in the case at bar. The court held that a misnomer or misdescription of a legatee or devisee, whether a natural person or a corporation, will not invalidate the provision, if either from the will itself, or evidence aliunde, thé object of the testator’s, bounty can be ascertained. The action was brought to obtain the construction of the will of William 0. Lefevre, which contained "a provision giving a portion of the estate to the “Home ■ of the Friendless in New York.” There was no corporation of that name, but “ The American Female Guardian Society ” claimed- the bequest. In the special- act of the Legislature incorporating the society the object and purpose were declared to be to “ establish and maintain houses of industry, and homes for the relief of friendless or unprotected children,” and it had established eleven industrial schools in different parts of the city of New York. It had erected a building in East Thirteenth street in which two of its schools were maintained, which had been known and called “ Home for the Friendless,” and this name was cut in a marble slab over the door of the building. It was shown by evidence that the testator a few months before his death visited the institution, showed much interest in it, frequently referred to his visit, and spoke of the manner in which the educational work of the charity was conducted ; that he always called and spoke of it as the “ Home for the Friendless,” and that he had it in his min'd and called it by that name on the day of the preparation and execution of his will. Speaking-for the court, Allen, J., said (p. 440): “A stronger case could not well be made for relief against the consequences of a misnomer of an intended beneficiary under a will. Of the intention of the testator to make the claimant the object of his bounty and to contribute of his substance to the charities administered by it, there can be no doubt upon the evidence. A misnomer or misdescription of a legatee or devisee, whether a natural person or a corporation, will not invalidate the provision or defeat the intention of the testator, if, either from the will itself or evidence dehors the will, the object of the testator’s bounty can be ascertained. No principle is better settled than that parol evidence is admissible to remove latent ambiguities, and when there is no person or corporation in existence *234precisely answering to the name or description in the will, parol evidence may he given to ascertain who were intended by the testator.. A corporation may be designated by its corporate name, by the name . by which it is usually or .popularly called and known, by a name by which it was known and called by the' testator, or by any name- or description by which it can be distinguished from every other-corporation ; and when any but the corporate name is used, the circumstances to enable the court to apply the name or description to-a particular corporation and identify it as the body intended, and to distinguish it from all others and bring it within the terms of the. will, may, in all cases, be proved by parol.”
Matter of Wehrhane (40 Hun, 542), decided by the former General Term of the first department, is a still closer case. It related to-a will which contained the following bequests :
“To the Children’s Aid Society., city of New York, five thousand dollars.
“To the Newsboys’ Lodging House, city of New York, fiye; thousand dollars.”
It was-proved that the Newsboys’ Lodging House was not incorporated, but was a department of the Children’s Aid Society, and that its management was under the same board which controlled and . managed the Children’s Aid Society, although separate officials acted and reported to that board. The court used language which has singular applicability to the case at bar (pp. 544, 545): “ It is true that the society receives a donation also, and this may be said to be conclusive of the intent of the testator to make but one donation -to-. the society, no matter what different forms or modes of administra- ' tion it might have adopted; but this does not necessarily follow, for the testator had a decided interest in the Newsboys’ Lodging House,. • designated by him, and may well have given' the sunr mentioned for particular application to it, while the legacy to the parent society was intended for its general work throughout the city, to be used- in' all the various modes in which aid could be extended to children,, either through lodging houses or otherwise. The evidence,, indeed, 'shows that he was in the habit of contributing especially to the Newsboys’ Lodging House, and was a constant subscriber to both the Children’s Aid Society and the lodging house, after visiting the latter, and, therefore, knew of their relations to each other. For *235these reasons the decree óf the surrogate should be reversed as far as it relates to the legacy to the ¡Newsboys’ Lodging House, the legacy there to be declared valid and directed 'to be paid to the Children’s Aid Society.”
This brings us to the question as to the power of the Long Island Baptist Association to take the legacy in question. The association was incorporated under chapter 319 of the Laws of 1848,. formerly known as the Benevolent and Charitable Act. Corporations organized thereunder were authorized to receive real and personal estate for the purposes of their incorporation. The certificate of this association states among its objects “ the erection of houses of worship, the efficient prosecution of missionary, benevolent and Sunday school work and the establishment and strengthening of Baptist churches throughout Long Island.” An orphanage-falls within the meaning of the word “ benevolent,” as used in the certificate, and we entertain no doubt of the power of the association to take the legacy.
The policy of recent legislation in this State is towards upholding as far as may be bequests to such institutions. In Dammert v. Osborn (140 N. Y. 43) O’Brien, J., intimates that chapter 701 of the Laws of 1893, entitled “ An act to regulate gifts for qharitablepurposes,” resulted from the public dissatisfaction occasioned by the decision which the Court of Appeals felt constrained to make in the famous case of Tilden v. Green (130 N. Y. 29).
Section 1 of that act reads as follows: “Ho gift, grant, bequest or devise .to religious, educational, charitable or benevolent uses,, which shall, in other respects, be valid under the laws of this State,, shall or be deemed invalid by reason of the indefiniteness or uncertainty of the persons designated as the beneficiaries thereunder in the instrument creating the same. If in the instrument creating such a gift, grant, bequest or devise there is a trustee named to-execute the same, the legal title to the lands or property given,, granted, devised or bequeathed for such purposes shall vest in such trustee, If no person he named as trustee, then the title to such lands or property shall vest in the Supreme Court.”
If there were any doubt respecting the validity of the bequest in question, such doubt would be removed by this statute, which was-in operation when the will was executed, and it .might be our duty *236to give force to its provisions, even if it were necessary to suggest a tesort to an appropriate proceeding to be instituted to enforce the trusteeship of the Supreme Court. But we think no such doubt .exists and that no such resort is necessary. We prefer to put our ■decision on the grounds already stated.
The judgment must be affirmed, with costs.
Bartlett and Hatch, JJ., concurred, in result; Cullen, J., dissented; Woodward, J., absent.